
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1355
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Kennedy submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the human rights crisis in Papua and West
		  Papua.
	
	
		Whereas the Department of State’s 2008 Human Rights Report
			 on Indonesia documents the detention of at least 30 peaceful Papuan activists,
			 the killing of a Papuan man at a peaceful rally, and additional evidence of
			 suppressed speech, societal abuse, and discrimination against religious groups,
			 violence and sexual abuse against women, child labor, and human trafficking;
		Whereas the Government of Indonesia has recently banned
			 the International Committee of The Red Cross (ICRC) from the Provinces of Papua
			 and West Papua which followed ICRC visits to detention facilities;
		Whereas a 2007 United Nations report by United Nations
			 Special Rapporteur on Torture, Manfred Nowak, found widespread torture
			 in Indonesian prisons and the use of excessive force by
			 Indonesian security forces in particular in Papua and that
			 beatings and other forms of torture are entrenched in much of
			 Indonesia's prison system where a culture of impunity reigns;
		Whereas Indonesian President Abdurrahman Wahid permitted
			 Papuans to fly the “morning star” flag as a cultural and historic
			 symbol;
		Whereas Amnesty International has identified numerous
			 prisoners of conscience in Indonesian prisons, among them Papuans such as Filep
			 Karma and Yusak Pakage, imprisoned for peaceful political protests including
			 the display of the morning star flag which has historic,
			 cultural, and political meaning for Papuans;
		Whereas 40 Members of Congress in 2008 petitioned
			 Indonesian President Susilo Bambang Yudhoyono on behalf of Papuan political
			 prisoners Filep Karma and Yusak Pakage;
		Whereas a Human Rights Watch report on June 5, 2009, noted
			 torture and abuse of prisoners in jails in Papua is rampant;
			 and
		Whereas prominent Indonesian leaders have called for a
			 national dialogue and Papuan leaders have called for an internationally
			 mediated dialogue to address long-standing grievances in Papua and West Papua:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Government of Indonesia should report
			 to the international community specific progress made regarding—
				(A)the end of abuse of those detained by
			 authorities in Papua and West Papua and prosecution of those guilty of that
			 abuse;
				(B)actions taken by the Government of
			 Indonesia to improve conditions of incarceration, especially in Papua and West
			 Papua;
				(C)measures taken to protect the right of its
			 citizens to peaceful assembly and association as well as the freedom of speech
			 and specifically symbolic speech, such as raising banners or flags;
				(D)compatibility of
			 Indonesian law that criminalizes peaceful political dissent and conflicting
			 Indonesian commitments concerning the rights to freedom of speech and assembly
			 guaranteed by international covenants to which Indonesia is a party, to include
			 the Universal Declaration of Human Rights; and
				(E)provision to or access to detention
			 facilities in West Papua by recognized human rights monitoring institutions,
			 including the International Committee of The Red Cross; and
				(2)the Government of Indonesia should allow an
			 independent, third party human rights organization to review prison conditions
			 with special attention to Papuan inmates and on the basis of that review,
			 formulate a series of recommendations to the Government of Indonesia that would
			 facilitate prison and legal reforms especially to—
				(A)address deficits in facilities, personnel
			 training, and procedures for the purpose of improving the humanitarian
			 treatment of those detained;
				(B)formulating
			 procedures, including judicial reform and legal remedies to ensure that prison
			 authorities face appropriate punishment for mistreatment of those detained;
			 and
				(C)encourage reform
			 of the Indonesian criminal code and sentencing procedures to ensure that they
			 reflect Indonesia's commitments under international undertakings and
			 Indonesia's own legal obligations to protect fundamental human rights,
			 including the rights to freedom of speech and peaceful assembly and
			 association.
				
